
	
		II
		111th CONGRESS
		2d Session
		S. 3220
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 15, 2010
			Ms. Snowe introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Employee Retirement Income
		  Security Act of 1974 and the Public Health Service Act to provide parity under
		  group health plans and group health insurance coverage for the provision of
		  benefits for prosthetics and custom orthotics and benefits for other medical
		  and surgical services.
	
	
		1.Short titleThis Act may be cited as the
			 Prosthetics and Custom Orthotics
			 Parity Act of 2010.
		2.Findings and purpose
			(a)FindingsCongress makes the following
			 findings:
				(1)There are more than 1,700,000 people in the
			 United States living with limb loss, many of whom are appropriate candidates
			 for prosthetic care. A comparable number experience trauma, illness, or
			 disability that results in musculoskeletal or neuromuscular impairment of the
			 limbs, back, and neck requiring the use of orthotic care.
				(2)Every year, there are more than 130,000
			 people in the United States who undergo amputation procedures.
				(3)In addition, United States military
			 personnel serving in Iraq and Afghanistan and around the world have sustained
			 traumatic injuries resulting in amputation and musculoskeletal or neuromuscular
			 injury.
				(4)The number of amputations in the United
			 States is projected to increase in the years ahead due to the rising incidence
			 of diabetes and other chronic illness.
				(5)Those experiencing limb loss and limb
			 dysfunction can and want to regain their lives as productive members of
			 society.
				(6)Prosthetic and orthotic care often enables
			 amputees and others with orthopedic impairments to continue working and living
			 productive lives.
				(7)Insurance companies have begun to limit
			 reimbursement of prosthetic and custom orthotic care costs to unrealistic
			 levels and often restrict coverage over an individual’s lifetime, which shifts
			 costs onto the Medicare and Medicaid programs.
				(8)Eighteen States have addressed this problem
			 and have prosthetic or orthotic parity legislation.
				(9)Prosthetic and orthotic parity legislation
			 has been introduced and is being actively considered in 20 States.
				(10)The States in which prosthetic or orthotic
			 parity laws have been enacted have found there to be minimal or no increases in
			 insurance premiums and have reduced Medicare and Medicaid costs.
				(11)Prosthetic or orthotic parity legislation
			 will not add to the size of government or to the costs associated with the
			 Medicare and Medicaid programs.
				(12)If coverage for prosthetics and custom
			 orthotics are offered by a group health insurance policy, then providing such
			 prosthetic coverage on par with other medical and surgical benefits will not
			 increase the incidence of amputations or the number of individuals for which a
			 prosthetic or custom orthotic device would be medically necessary and
			 appropriate.
				(13)In States where prosthetic or orthotic
			 parity legislation has been enacted, amputees and others with orthopedic
			 impairments are able to return to productive lives, State funds have been
			 saved, and the health insurance industry has continued to prosper.
				(14)Prosthetic and orthotic devices and related
			 services allow people to return more quickly to their preexisting work.
				(15)States have, and should continue to be
			 permitted to, create consumer protections that exceed the Federal floor of
			 protection provided for in this Act.
				(b)PurposeIt is the purpose of this Act to require
			 that each group health plan that provides medical and surgical benefits and
			 also provides coverage for prosthetics or custom orthotics (or both), provide
			 such coverage under terms and conditions that are no less favorable than the
			 terms and conditions under which medical and surgical benefits are provided
			 under such plan.
			3.Prosthetics and custom orthotics
			 parity
			(a)ERISA
				(1)In generalSubpart B of part 7 of subtitle B of title
			 I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185 et
			 seq.) is amended by adding at the end the following:
					
						715.Prosthetics and custom orthotics
				parity
							(a)In generalIn the case of a group health plan (or
				health insurance coverage offered in connection with a group health plan) that
				provides medical and surgical benefits and also provides benefits for
				prosthetics or custom orthotics (as defined under paragraphs (1) and (2) of
				subsection (e)) (or both)—
								(1)such benefits for prosthetics or custom
				orthotics (or both) under the plan (or coverage) shall be provided under terms
				and conditions that are no less favorable than the terms and conditions
				applicable to substantially all medical and surgical benefits provided under
				the plan (or coverage);
								(2)such benefits for prosthetics or custom
				orthotics (or both) under the plan (or coverage) may not be subject to separate
				financial requirements (as defined in subsection (e)(2)) that are applicable
				only with respect to such benefits, and any financial requirements applicable
				to such benefits shall be no more restrictive than the financial requirements
				applicable to substantially all medical and surgical benefits provided under
				the plan (or coverage); and
								(3)any treatment limitations (as defined in
				subsection (e)(3)) applicable to such benefits for prosthetics or custom
				orthotics (or both) under the plan (or coverage) may not be more restrictive
				than the treatment limitations applicable to substantially all medical and
				surgical benefits provided under the plan (or coverage).
								(b)In network and out-of-Network
				standards
								(1)In generalIn the case of a group health plan (or
				health insurance coverage offered in connection with a group health plan) that
				provides medical or surgical benefits and also provides benefits for
				prosthetics or custom orthotics (or both), and that provides both in-network
				benefits for prosthetics and custom orthotics and out-of-network benefits for
				prosthetics and custom orthotics, the requirements of this section shall apply
				separately with respect to benefits under the plan (or coverage) on an
				in-network basis and benefits provided under the plan (or coverage) on an
				out-of-network basis.
								(2)ClarificationNothing in paragraph (1) shall be construed
				as requiring that a group health plan (or health insurance coverage offered in
				connection with a group health plan) eliminate an out-of-network provider
				option from such plan (or coverage) pursuant to the terms of the plan (or
				coverage).
								(c)Patient
				accessA group health plan
				(or health insurance coverage offered in connection with a group health plan)
				described in subsection (a) that does not provide coverage for benefits outside
				of a network shall ensure that such provider network is adequate to ensure
				enrollee access to prosthetic and custom orthotic devices and related services
				provided by appropriately credentialed practitioners and accredited suppliers
				of prosthetics and custom orthotics.
							(d)Additional requirements
								(1)Prior authorizationIn the case of a group health plan (or
				health insurance coverage offered in connection with a group health plan) that
				requires, as a condition of coverage or payment for prosthetics or custom
				orthotics (or both) under the plan (or coverage), prior authorization, such
				prior authorization must be required in the same manner as prior authorization
				is required by the plan (or coverage) as a condition of coverage or payment for
				all similar medical and surgical benefits provided under the plan (or
				coverage).
								(2)Limitation on mandated
				benefitsCoverage for
				required benefits for prosthetics and custom orthotics under this section may
				be limited to coverage of the most appropriate device or component model that
				meets the medical requirements of the patient, as determined by the treating
				physician of the patient involved.
								(3)Coverage for repair or
				replacementBenefits for
				prosthetics and custom orthotics required under this section shall include
				coverage for the repair or replacement of prosthetics and custom orthotics, if
				the repair or replacement is due to normal wear and tear, irreparable damage, a
				change in the condition of the patient as determined by the treating physician,
				or otherwise determined appropriate by the treating physician of the patient
				involved.
								(4)Annual or lifetime dollar
				limitationsA group health
				plan (or health insurance coverage offered in connection with a group health
				plan) shall not impose any annual or lifetime dollar limitation on benefits for
				prosthetics and custom orthotics required to be covered under this section
				unless such limitation applies in the aggregate to all medical and surgical
				benefits provided under the plan (or coverage) and benefits for prosthetics and
				custom orthotics.
								(e)DefinitionsIn this section:
								(1)ProstheticsThe term prosthetics means
				those devices and components that may be used to replace, in whole or in part,
				an arm or leg, as well as the services required to do so and includes external
				breast prostheses incident to mastectomy resulting from breast cancer.
								(2)Custom orthoticsThe term custom orthotics
				means the following:
									(A)Custom-fabricated orthotics and related
				services, which include custom-fabricated devices that are individually made
				for a specific patient, as well as all services and supplies that are medically
				necessary for the effective use of the orthotic device and instructing the
				patient in the use of the device. No other patient would be able to use this
				particular orthosis. A custom-fabricated orthosis is a device which is
				fabricated based on clinically derived and rectified castings, tracings,
				measurements, or other images (such as x-rays) of the body part. The
				fabrication may involve using calculations, templates and component parts. This
				process requires the use of basic materials and involves substantial work such
				as vacuum forming, cutting, bending, molding, sewing, drilling and finishing
				prior to fitting on the patient. Custom-fabricated devices may be furnished
				only by an appropriately credentialed (certified or licensed) practitioner and
				accredited supplier in Orthotics or Prosthetics. Such devices and related
				services are represented by the set of L-codes under the Healthcare Common
				Procedure Coding System describing this care listed on the date of enactment of
				this section in Centers for Medicare & Medicaid Services Transmittal
				656.
									(B)Custom-fitted high orthotics and related
				services, which include prefabricated devices that are manufactured with no
				specific patient in mind, but that are appropriately sized, adapted, modified,
				and configured (with the required tools and equipment) to a specific patient in
				accordance with a prescription, and which no other patient would be able to
				use, as well as all services and supplies that are medically necessary for the
				effective use of the orthotic device and instructing the patient in the use of
				the device. Custom-fitted high devices may be furnished only by an
				appropriately credentialed (certified or licensed) practitioner and accredited
				supplier in Orthotics or Prosthetics. Such devices and related services are
				represented by the existing set of L-codes under the Healthcare Common
				Procedure Coding System describing this care listed on the date of enactment of
				this section in Centers for Medicare & Medicaid Services Transmittal
				656.
									For purposes of subparagraphs (A) and
				(B), Centers for Medicare & Medicaid Services Transmittal 656, upon
				modification or reissuance by the Centers for Medicare & Medicaid Services
				to reflect new code additions and coding changes for prosthetics and custom
				orthotics, shall be the version of the Transmittal used for purposes of such
				subparagraphs.(3)Financial requirementsThe term financial
				requirements includes deductibles, coinsurance, co-payments, other cost
				sharing, and limitations on the total amount that may be paid by a participant
				or beneficiary with respect to benefits under the plan or health insurance
				coverage and also includes the application of annual and lifetime
				limits.
								(4)Treatment limitationsThe term treatment limitations
				includes limits on the frequency of treatment, number of visits, days of
				coverage, or other similar limits on the scope or duration of
				treatment.
								.
				(2)Clerical amendmentThe table of contents in section 1 of the
			 Employee Retirement Income Security Act of 1974 is amended by inserting after
			 the item relating to section 714 the following:
					
						
							Sec. 715. Prosthetics and
				custom orthotics
				parity.
						
						.
				(b)PHSASubpart 2 of part A of title XXVII of the
			 Public Health Service Act (42 U.S.C. 300gg–4 et seq.) is amended by adding at
			 the end the following:
				
					2708.Prosthetics and custom orthotics
				parity
						(a)In generalIn the case of a group health plan (or
				health insurance coverage offered in connection with a group health plan) that
				provides medical and surgical benefits and also provides benefits for
				prosthetics or custom orthotics (as defined under paragraphs (1) and (2) of
				subsection (e)) (or both)—
							(1)such benefits for prosthetics or custom
				orthotics (or both) under the plan (or coverage) shall be provided under terms
				and conditions that are no less favorable than the terms and conditions
				applicable to substantially all medical and surgical benefits provided under
				the plan (or coverage);
							(2)such benefits for prosthetics or custom
				orthotics (or both) under the plan (or coverage) may not be subject to separate
				financial requirements (as defined in subsection (e)(2)) that are applicable
				only with respect to such benefits, and any financial requirements applicable
				to such benefits shall be no more restrictive than the financial requirements
				applicable to substantially all medical and surgical benefits provided under
				the plan (or coverage); and
							(3)any treatment limitations (as defined in
				subsection (e)(3)) applicable to such benefits for prosthetics or custom
				orthotics (or both) under the plan (or coverage) may not be more restrictive
				than the treatment limitations applicable to substantially all medical and
				surgical benefits provided under the plan (or coverage).
							(b)In network and out-of-Network
				standards
							(1)In generalIn the case of a group health plan (or
				health insurance coverage offered in connection with a group health plan) that
				provides medical and surgical benefits and also provides benefits for
				prosthetics or custom orthotics (or both), and that provides both in-network
				and out-of-network benefits for prosthetics or custom orthotics (or both), the
				requirements of this section shall apply separately with respect to benefits
				under the plan (or coverage) on an in-network basis and benefits provided under
				the plan (or coverage) on an out-of-network basis.
							(2)ClarificationNothing in paragraph (1) shall be construed
				as requiring that a group health plan (or health insurance coverage offered in
				connection with a group health plan) eliminate an out-of-network provider
				option from such plan (or coverage) pursuant to the terms of the plan (or
				coverage).
							(c)Patient
				accessA group health plan
				(or health insurance coverage offered in connection with a group health plan)
				described in subsection (a) that does not provide coverage for benefits outside
				of a network shall ensure that such provider network is adequate to ensure
				enrollee access to prosthetic and custom orthotic devices and related services
				provided by appropriately credentialed practitioners and accredited suppliers
				of prosthetics and custom orthotics.
						(d)Additional requirements
							(1)Prior authorizationIn the case of a group health plan (or
				health insurance coverage offered in connection with a group health plan) that
				requires, as a condition of coverage or payment for prosthetics or custom
				orthotics (or both) under the plan (or coverage), prior authorization, such
				prior authorization must be required in the same manner as prior authorization
				is required by the plan (or coverage) as a condition of coverage or payment for
				all similar medical and surgical benefits provided under the plan (or
				coverage).
							(2)Limitation on mandated
				benefitsCoverage for
				required benefits for prosthetics and custom orthotics under this section may
				be limited to coverage of the most appropriate device or component model that
				adequately meets the medical requirements of the patient, as determined by the
				treating physician of the patient involved.
							(3)Coverage for repair or
				replacementBenefits for
				prosthetics and custom orthotics required under this section shall include
				coverage for the repair or replacement of prosthetics and custom orthotics, if
				the repair or replacement is due to normal wear and tear, irreparable damage, a
				change in the condition of the patient as determined by the treating physician,
				or otherwise determined appropriate by the treating physician of the patient
				involved.
							(4)Annual or lifetime dollar
				limitationsA group health
				plan (or health insurance coverage offered in connection with a group health
				plan) shall not impose any annual or lifetime dollar limitation on benefits for
				prosthetics and custom orthotics required to be covered under this section
				unless such limitation applies in the aggregate to all medical and surgical
				benefits provided under the plan (or coverage) and benefits for prosthetics and
				custom orthotics.
							(e)DefinitionsIn this section:
							(1)ProstheticsThe term prosthetics means
				those devices and components that may be used to replace, in whole or in part,
				an arm or leg, as well as the services required to do so and includes external
				breast prostheses incident to mastectomy resulting from breast cancer.
							(2)Custom orthoticsThe term custom orthotics
				means the following:
								(A)Custom-fabricated orthotics and related
				services, which include custom-fabricated devices that are individually made
				for a specific patient, as well as all services and supplies that are medically
				necessary for the effective use of the orthotic device and instructing the
				patient in the use of the device. No other patient would be able to use this
				particular orthosis. A custom-fabricated orthosis is a device which is
				fabricated based on clinically derived and rectified castings, tracings,
				measurements, or other images (such as x-rays) of the body part. The
				fabrication may involve using calculations, templates and component parts. This
				process requires the use of basic materials and involves substantial work such
				as vacuum forming, cutting, bending, molding, sewing, drilling and finishing
				prior to fitting on the patient. Custom-fabricated devices may be furnished
				only by an appropriately credentialed (certified or licensed) practitioner and
				accredited supplier in Orthotics or Prosthetics. Such devices and related
				services are represented by the set of L-codes under the Healthcare Common
				Procedure Coding System describing this care listed on the date of enactment of
				this section in Centers for Medicare & Medicaid Services Transmittal
				656.
								(B)Custom-fitted high orthotics and related
				services, which include prefabricated devices that are manufactured with no
				specific patient in mind, but that are appropriately sized, adapted, modified,
				and configured (with the required tools and equipment) to a specific patient in
				accordance with a prescription, and which no other patient would be able to
				use, as well as all services and supplies that are medically necessary for the
				effective use of the orthotic device and instructing the patient in the use of
				the device. Custom-fitted high devices may be furnished only by an
				appropriately credentialed (certified or licensed) practitioner and accredited
				supplier in Orthotics or Prosthetics. Such devices and related services are
				represented by the existing set of L-codes under the Healthcare Common
				Procedure Coding System describing this care listed on the date of enactment of
				this section in Centers for Medicare & Medicaid Services Transmittal
				656.
								For purposes of subparagraphs (A) and
				(B), Centers for Medicare & Medicaid Services Transmittal 656, upon
				modification or reissuance by the Centers for Medicare & Medicaid Services
				to reflect new code additions and coding changes for prosthetics and custom
				orthotics, shall be the version of the Transmittal used for purposes of such
				subparagraphs.(3)Financial requirementsThe term financial
				requirements includes deductibles, coinsurance, co-payments, other cost
				sharing, and limitations on the total amount that may be paid by a participant
				or beneficiary with respect to benefits under the plan or health insurance
				coverage and also includes the application of annual and lifetime
				limits.
							(4)Treatment limitationsThe term treatment limitations
				includes limits on the frequency of treatment, number of visits, days of
				coverage, or other similar limits on the scope or duration of
				treatment.
							.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply with respect to group health plans (and health
			 insurance coverage offered in connection with group health plans) for plan
			 years beginning on or after the date of the enactment of this Act.
			4.Federal administrative
			 responsibilities
			(a)Assistance to enrolleesThe Secretary of Labor, in consultation
			 with the Secretary of Health and Human Services, shall provide assistance to
			 enrollees under plans or coverage to which the amendment made by section 3
			 apply with any questions or problems with respect to compliance with the
			 requirements of such amendment.
			(b)AuditsThe Secretary of Labor, in consultation
			 with the Secretary of Health and Human Services, shall provide for the conduct
			 of random audits of group health plans (and health insurance coverage offered
			 in connection with such plans) to ensure that such plans (or coverage) are in
			 compliance with the amendments made by section (3).
			(c)GAO study
				(1)StudyThe Comptroller General of the United
			 States shall conduct a study that evaluates the effect of the implementation of
			 the amendments made by this Act on the cost of the health insurance coverage,
			 on access to health insurance coverage (including the availability of
			 in-network providers), on the quality of health care, on benefits and coverage
			 for prosthetics and custom orthotics on any additional cost or savings to group
			 health plans, on State prosthetics and custom orthotics benefit laws, on the
			 business community and the Federal Government, and on other issues as
			 determined appropriate by the Comptroller General.
				(2)ReportNot later than 2 years after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 prepare and submit to the appropriate committee of Congress a report containing
			 the results of the study conducted under paragraph (1).
				(d)RegulationsNot later than 1 year after the date of the
			 enactment of this Act, the Secretary of Labor, in consultation with the
			 Secretary of Health and Human Services, shall promulgate final regulations to
			 carry out this Act and the amendments made by this Act.
			
